AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON AUGUST 14, 2013 REGISTRATION NO. 033-96824 U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 CAPITAL FINANCIAL HOLDINGS, INC. (Exact Name of Registrant as Specified in Its Charter) North Dakota 45-0404061 (State or other jurisdiction of Incorporation or organization) (I.R.S. Employer Identification No.) 1 North Main Street Minot, ND 58703 (Address of Principal Executive Offices, Including Zip Code) Consulting Agreement (Full Title of the Plan) John Carlson 1 North Main Street Minot, North Dakota 58703 (701) 852-5292 (Name, Address, and Telephone Number of Agent for Service) Copies to: Richard W. Jones, Esq. Baugh Dalton Jones & Haley 115 Perimeter Center Place, Suite 170 Atlanta, Georgia 30346 (770) 804-0500 Part II INFORMATION REQUIRED IN THE REGISTRATION STATEMENT ITEM 9. UNDERTAKINGS Pursuant to the Company’s previous undertakings, this Post-Effective Amendment No. 1 is filed, because all the securities offered in Registration Statement No. 033-96824 have been sold and therefore to terminate the effectiveness of this Registration Statement. Registration Statement No. 033-96824 covered shares of common stock issued in connection with a Consulting Agreement by ND Holdings, Inc., which has since changed its name to Capital Financial Holdings, Inc.All shares so registered were sold over ten (10) years ago.This Post-Effective Amendment No. 1 to the Registration Statement is being filed to notify the Commission of this fact and to terminate the effectiveness of that Registration Statement in accordance with the undertaking contained in Part II, Item 3, Section (iii) of the Original Registration Statement. SIGNATURES The Registrant.Pursuant to the requirement of The Securities Act of 1933, Capital Financial Holdings, Inc. certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this Post-Effective Amendment No. 1 to Registration Statement No. 033-96824 to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Minot, North Dakota onAugust 12, 2013. CAPITAL FINANCIAL HOLDINGS, INC. Date: August 12, 2013 By /s/ John Carlson John Carlson Chief Executive Officer & President (Principal Executive Officer) Pursuant to the requirements of The Securities Act of 1933, this Post-Effective Amendment No. 1 to Registration Statement No. 033-96824 on Form S-8 has been signed by the following persons in the capacities and on the dates indicated: Signature Title Date /s/ John Carlson Chief Executive Officer and President August 12, 2013 John Carlson /s/ Elizabeth A. Redding Principal Financial Officer andCorporate Secretary August 12, 2013 Elizabeth A. Redding /s/ Jeffrey A. Cummer Chairman August 12, 2013 Jeffrey A. Cummer /s/ Vance A. Castleman Director August 12, 2013 Vance A. Castleman /s/ Myron D. Thompson Director August 12, 2013 Myron D. Thompson /s/ Gregory G. Philipps Director August 12, 2013 Gregory G. Philipps /s/ Vaune M. Cripe Director August 12, 2013 Vaune M. Cripe
